[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         May 15, 2006
                                        No. 05-14591
                                                                        THOMAS K. KAHN
                                                                            CLERK


                        D. C. Docket No. 04-02274 CV-T-17EAJ

PURE SOLUTIONS, INC.,

                                                                   Plaintiff-Appellant,

                                            versus

IFC CREDIT CORPORATION,

                                                                  Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                      (May 15, 2006)

Before TJOFLAT, BARKETT and GOODWIN*, Circuit Judges.

__________________________________________
*Honorable Alfred T. Goodwin, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
PER CURIAM:

      The question this appeal presents is whether the district court erred in

upholding the forum selection clause in a contract appellant contends is invalid.

We find no error. See IFC Credit Corporation v. Aliano Brothers General

Contractors, Inc., 437 F.3 606 (7th Cir. 2006).

      AFFIRMED.




                                         2